DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-7, 10-11, 13, 14, and 17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US Patent App. Pub. No. 2007/0016101 (Feldman et al.). 
Feldman discloses a device comprising a cylindrical outer member (20) with at least one cutting surface (25) at the distal end [0021] and a cylindrical inner member (30) that is concentrically disposed within the outer member.  The inner member (30) has a cutting surface (37a) at the distal end facing a first rotational direction (A1 in Figures 2 & 3 and 50 in Figures 9 and 10).  The cutting surface (25) of the outer member faces a second rotational direction (A in Figure 1 or 55 in Figures 9-10).  Figures 9 and 10 illustrate counter rotation of the inner and outer members [0008; 0035]. 
Regarding claim 2: an embodiment of outer cylindrical member (20) is illustrated in Figure 4, in which the distal end comprises a plurality of cutting edges.  
Regarding claims 3 and 4: Figure 19 illustrates that at least one of the cutting surfaces (37a & 37b) of the inner member are inclined relative to the longitudinal axis.  The helical cutting surface of the outer member (20) shown in Figure 4 is inclined relative to the longitudinal axis, while the opposing side is parallel with the longitudinal axis.  
Regarding claims 5 and 11: Feldman discloses the inner cutting member comprises an anchor tip (33) extending forward of the first cutting surface (37a and 37b) and is configured to draw tissue toward the first cutting surface [0022].
Regarding claims 6 and 13: the anchor tip (33) includes an angled member (see beveled surface 33a; [0022]) extending forward of the first cutting surface (37a or b) and is capable of drawing tissue toward the first cutting surface. 
Regarding claims 7 and 14: the claims fail to define the term “inward” relative to other components of the device.  Therefore, the flattened, beveled surface (33a) is considered to be facing inward from the distal end (pointed tip 33).   
Regarding claims 10 and 17, the proximal ends of the inner and outer members are coupled to a counter-rotating drive mechanism (see description of firing mechanism, triggers, and/or handles [0037-0038]).  The Examiner notes that the language “configured to be coupled to…” is not a positive recitation of a drive mechanism, but rather a functional recitation that is not given full patentable weight.  Further, the term “drive mechanism” is given its broadest reasonable interpretation to encompass the handles rotating in opposite directions disclosed by Feldman.  

Claim(s) 1, 2, 5-7 and 10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US Patent No. 8,097,012 (Kagarise). 
Kagarise discloses a device (Figures 1-3C) comprising a cylindrical inner member (14) that is concentrically disposed within a cylindrical outer member (12).  The inner member (14) has a first cutting surface (32 or 34b) at the distal end that faces a first rotational direction and the outer member (12) has a second cutting surface (32 or 34b) that faces a second, opposite rotational direction (see Figures 3A & B; column 4, lines 19-30).  The inner and outer cutters are simultaneously driven to rotate in opposite directions (column 4, lines 31-47).  The language “…a tissue being scissorable between the first cutting edge… and the second cutting edge…” is a functional recitation that is not given full patentable weight.  The prior art is not required to disclose the device being used to cut tissue.  Since Kagarise discloses the device is capable of cutting some object between the cutting edges rotated in opposite directions, the device is considered to be capable of cutting at least some body tissue.
Regarding claim 2, each of the inner and outer cylindrical members may comprise two or more cutting surfaces (column 4, lines 19-30).  
In regards to claim 5, the inner cutting member can be described as having an anchor tip extending beyond the distal end (wherein the distal end is located at cutting surface 34b in Figure 3B – see marked up figure below).  Since the structure may be made of metallic material (column 3, lines 60-66), it is considered to be capable of piercing at least some soft tissue of the body.  

    PNG
    media_image1.png
    377
    462
    media_image1.png
    Greyscale

In regards to claim 6, the anchor tip extends forward of the first cutting surface (34b) of the inner member (14) and faces the first rotational direction.  The term “angled” is significantly broad to encompass any angle at which the anchor tip is disposed relative to other components of the device.  The tip is disposed transverse to the longitudinal axis of the device.  The tip is capable of performing the function of drawing tissue toward the cutting surface (34b).  
Regarding claim 7, the surface (34a) can be described as flattened and facing inward (facing proximally) from the distal end.  
Regarding claim 10, the proximal ends of both cylinders are coupled with handles (22) which apply torque to the members in opposite directions (column 4, lines 40-47), resulting in counterrotation.  




Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 1 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 14 of U.S. Patent No. 10,779,850.  Although the claims at issue are not identical, they are not patentably distinct from each other because the limitations of the claims of this application are anticipated by the claims of the ‘850 patent, both being directed to a cutting apparatus with counter-rotated concentric cylindrical members with cutting surfaces facing opposite rotational directions.  Claim 14 of ‘850 recites additional limitations towards the drive mechanism that are not present in the claims of this application.  
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-17 of U.S. Patent No. 10,813,659.  Although the claims at issue are not identical, they are not patentably distinct from each other because all of the limitations of the claims of this application are anticipated by the claims of the ‘659 patent, both being directed to counter-rotated concentric cylindrical members with cutting surfaces facing opposite rotational directions.  Claims 11-17 of’659 anticipate the anchor tip recited in claims 11-20 of this application.  Although ‘659 does not recite a method of use, the functional language reciting piercing and scissoring tissue in those claims anticipates method steps in claims 17-20 of this application.  It would have been obvious to positively recite the use of the device in method claims in the ‘659 patent.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US Patent App. Pub. No. 2015/0201915 (Akerfeldt et al.),  US Patent No. 8,690,793 (Ranpura et al.).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SARAH WEBB ALEMAN whose telephone number is (571)272-5749. The examiner can normally be reached M-Thurs 8am-2pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elizabeth Houston can be reached on (571) 272-7134. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SARAH W ALEMAN/Primary Examiner, Art Unit 3771